       Case 1:11-cv-00388-RKE Document 137                Filed 12/17/20   Page 1 of 1




             UNITED STATES COURT OF INTERNATIONAL TRADE

                    HONORABLE JUDGE RICHARD K. EATON


                             APPEARANCE SHEET

Consol. Docket No. 11-cv-00388                  December 17, 2020 Oral Argument
Jurisdiction: 1582 (2)                          2:00 p.m. via Teleconference



                                  UNITED STATES,

                                       Plaintiff,

                                           v.

                    AEGIS SECURITY INSURANCE COMPANY,

                                      Defendant,

                                          and

                           TRICOTS LIESSE 1983, INC.,

                                 Third-Party Defendant.



                                      COUNSEL



PLAINTIFF:                       Stephen C. Tosini
                                 U.S. Department of Justice



DEFENDANT:                       T. Randolph Ferguson
                                 Sandler, Travis & Rosenberg, PA


THIRD PARTY DEFENDANT: Not Participating
